DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 9/18/20.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-20 are currently pending.
Claims 1-20 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments
Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112(a) rejections that may 

Claim Interpretation
A claim should be carefully crafted such that claim limitations are positively recited in view of the claim’s statutory class in order for the entire claim to be given patentable weight. See Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Int. 1990); (“A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 terms of steps, whereas a claim drawn to apparatus must distinguish 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 terms of structure. This is so elemental as not to require citation of authorities.”).
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1, 8, 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/432,769 in view of United States Patent Application Publication No. 2019/0377988 to Qi.
Claims 1-20 of ‘769 substantially teach the instant claims 1-20 as claimed.
Claims 1-20 of ‘769 do not explicitly teach, but Qi teaches:
extracting parameters from an image by processing the image using optical character recognition techniques, and recognizing the parameters in an output of the optical character recognition by using an artificial intelligence processing of the output, including natural language processing (NLP), wherein the NLP is trained using a supervised learning algorithm, and updating the supervised learning algorithm with the extracted parameters; ([0044] – [0047])
One of ordinary skill in the art would have recognized that applying the known technique of Qi to the known invention of ‘769 would have yielded predictable results  to recognize the extracted parameters in an output of the optical character recognition by using an artificial intelligence processing of the output, including natural language processing (NLP), wherein the NLP is trained using a supervised learning algorithm, and updating the supervised learning algorithm with the extracted parameters results in an improved invention because applying said technique significantly improves the computational efficiency of the character segmentation process via the reinforcement learning framework (Qi, [0046]).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-10, 12-13, 15-17, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2019/0130480 to Brewbaker in view of United States Patent Application Publication No. 2018/0040091 to Kusens, United States Patent Application Publication No. 2017/0116679 to Abraham, United States Patent Application Publication No. 2019/0377988 to Qi, and United States Patent Application Publication No. 2019/0066201 to Berthiaume.
As per claims 1, 8, 15, Brewbaker teaches:
determining a set of historical data describing historical resource management of a second entity from a database, wherein the second entity is an organization of which the first entity is an employee, wherein the historical data includes information on a past resource allocation to the second entity, and determining a set of resource management pre-committal parameters for the second entity based upon the set of historical data; ([0020] – [0021], A lender with oversight of lender data is an employee of an lending organization; [0024] – [0026], “The system (10) allows a lender (106) to modify offers in real-time. The system (10) maintains offer logs of offers created by the lender (106). When a lender (106) adds or modifies data the system (10) issues a POST request (similar to a JS push request) to update the database (90) and make the changes immediately available.”)
receiving a request for a resource allocation corresponding to the second entity from the first entity and determining a resource allocation offer including offer parameters based upon the resource management pre-committal parameters and the resource allocation parameters from the request for resource allocation, the resource allocation offer including a plurality of inter-dependent offer parameters; (Figure 4, [0024], [0040], “Once the lender (106) is aware of the buyer's prequalification, either from the cloud infrastructure system (74) or directly from the buyer (118), the lender (106) conducts due diligence associated with the buyer (118) and with the selected financing offer (280) and may contact the buyer (118) directly or through the system (10) for additional information. Alternatively, if the lender (106) determines the buyer's credit rating is not accurate, the lender (106) may deny the selected financing offer (280) or send the buyer (118) details associated with a new financing offer reflecting the buyer's actual credit rating. Once the lender (106) has successfully conducted its due diligence, the lender (106) forwards a formal financing instrument, such as a loan or lease agreement, to the buyer (118) for execution.”)
receiving an acceptance of the resource allocation offer from the first entity, the acceptance including a selection of ones of the plurality of inter- dependent offer parameters and causing a resource to be allocated for the ([0040], “Once the buyer (118) executes the formal financing offer and returns it to the lender (106), the lender (106) submits the appropriate funds to the current owner of the vehicle and the current owner transfers title to the vehicle to the lender (106) and physical possession of the vehicle to the buyer (118).”)
Brewbaker does not explicitly teach, but Kusens teaches:
authenticating a first entity by comparing a captured image of the first entity to an image on a validated credential, wherein the second entity is an organization of which the first entity is at least one of an agent or employee authorized to bind the second entity; ([0018] – [0020], “The System Administrator can be a person who collects and/or verifies a Member's name, badge/identification number, photo, video, sound (e.g. the Member's voice, etc.), address/location, biometric information, licensure, allowable areas of practice, allowable locations of practice, and/or other personal or professional information. The System Administrator can authenticate and/or approve the Member's identification by performing any method of identification verification known (e.g. comparing the Member to his/her government issued photo identification, biometric verification, and/or other identification method).”)
verifying the first entity is authorized to act on behalf of and bind the second entity, wherein verifying the first entity includes a verification from an authorized representative associated with the second entity attesting that the first entity is the at least one of an agent or employee of the second entity authorized to bind the second entity; ([0004], “Other situations may present where it would be beneficial to verify the identity of an individual where the one seeking to do the verification is the person approaching or initiating the contact with the individual needing to be verified. Examples include, without limitation, an individual walking into a doctor's office for the first time or a client going to the office of a lawyer, accountant, or other licensed professional. Numerous cases exist where the person claiming to be a licensed professional is not truly licensed, not licensed to provide particular services, or has had a license suspended or revoked.”; [0022] – [0025], “When a Member is registered by the System Administrator, that member can be assigned an Identification Token.”, “The Member's Computer System or Device can continuously, intermittently, manually, or in any other fashion transmit the Identification Token to any potential end user seeking to verify the particular Member's identity.”)
One of ordinary skill in the art would have recognized that applying the known technique of Kusens to the known invention of Brewbaker would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate identity verification features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to authenticate a first entity by comparing a captured image of the first entity to an image on a validated credential and verify the first entity is authorized to act on behalf of and bind the second entity, wherein verifying the first entity includes a verification from an authorized representative associated with the second entity 
Brewbaker as modified does not explicitly teach, but Abraham teaches:
receiving an image of a request for a resource allocation corresponding to the second entity from the first entity and extracting resource allocation parameters from the image of a request for a resource allocation by processing the image of a request for a resource allocation, wherein the resource allocation parameters include a transaction parameter included on the image of the request for a resource allocation, and wherein the transaction parameter includes a resource allocation amount; ([0002], “The busy business traveler nonetheless must submit an expense report with such transactions. Legacy techniques to aid the business traveler have included the use of optical character recognition (OCR) to decipher expense items found on a receipt (e.g., using a computer-captured image of the receipt).”; [0038], “Certain line-by-line expense items can be classified as comprising a "tax amount" and/or a "tip amount" and/or a "subtotal amount" and/or a "grand total amount".”)
One of ordinary skill in the art would have recognized that applying the known technique of Abraham to the known invention of Brewbaker as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied  to receive an image of a request for a resource allocation that includes a resource allocation amount results in an improved invention because applying said technique allows for data to be easily and accurately extracted from the a document, thus improving the overall usability of the invention.
Brewbaker as modified does not explicitly teach, but Qi teaches:
extracting resource allocation parameters from the image by processing the image using optical character recognition techniques, and recognizing the resource allocation parameters in an output of the optical character recognition by using an artificial intelligence processing of the output, including natural language processing (NLP), wherein the NLP is trained using a supervised learning algorithm, and updating the supervised learning algorithm with the extracted resource allocation parameters; ([0043], [0047], “The proposed segmentation strategy can be used in OCR applications… and can be implemented in the following steps: a) Model training and testing: This step includes training the segmentation model with sufficient data and building a policy network that outputs optimal segmentation decisions; b) Implementing segmentation: Once the model is trained, this step includes implementing segmentation in parallel at different locations of the image; and c) Online learning and updating of the model: In this step, the proposed segmentation model keeps improving itself by ongoing learning from the implementation process.”)
One of ordinary skill in the art would have recognized that applying the known technique of Qi to the known invention of Brewbaker as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to recognize the extracted parameters in an output of the optical character recognition by using an artificial intelligence processing of the output, including natural language processing (NLP), wherein the NLP is trained using a supervised learning algorithm, and updating the supervised learning algorithm with the extracted parameters results in an improved invention because applying said technique significantly improves the computational efficiency of the character segmentation process via the reinforcement learning framework (Qi, [0046]).
Brewbaker as modified does not explicitly teach, but Berthiaume teaches:
determine a set of resource management pre-committal parameters, wherein the resource management pre-committal parameters include a score; ([0048], “In addition, the estimated mortgage information may provide the user with available loan qualification information based on responses provided. For example, the estimate mortgage information may provide expected monthly payments based on various credit score ranges, if credit score information was not provided by the user.”)
One of ordinary skill in the art would have recognized that applying the known technique of Berthiaume to the known invention of Brewbaker as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such resource allocation features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to determine a resource allocation offer based upon a score parameter results in an improved invention because applying said technique leverages a more comprehensive data set and as a result allows for a more accurate resource allocation offer, thus improving the overall usability of the invention.

As per claims 2, 9, 16, Abraham teaches:
receiving a secondary document regarding historical data and extracting a set of secondary historical data from the secondary document using optical character recognition techniques; ([0026])
Brewbaker teaches:
validating the set of secondary historical data using at least one validation rule, wherein determining the set of resource management pre-committal parameters for the second entity based upon the set of historical data comprises using both the set of historical data and the set of secondary historical data, wherein secondary historical data describes historical resource management of 
As per claims 3, 10, 17, Brewbaker teaches:
wherein a first parameter of the plurality of inter- dependent offer parameters changes based on a selection of a second parameter; ([0024] – [0026])
As per claims 6, 12, 19, Brewbaker teaches:
executing a general lien based upon the resource pre-committals by contacting a first lien service; ([0040])
responsive to receiving an acceptance of the resource allocation offer from the first entity, the acceptance including a selection of ones of the plurality of inter-dependent offer parameters, executing a specific lien based upon the selection of ones of the plurality of inter- dependent offer parameters; ([0040])
As per claims 7, 13, 20, Brewbaker teaches:
wherein causing the resource to be allocated for the second entity based upon the accepted resource allocation offer comprises allocating resources to a third entity determined based upon the extracted resource allocation parameters; ([0040])

Claims 4-5, 11, 14, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2019/0130480 to Brewbaker in view of United States Patent Application Publication No. 2018/0040091 to Kusens, United States Patent Application Publication No. 2017/0116679 to Abraham, United States Patent Application Publication No. 2019/0377988 to Qi, and United States Patent Application Publication No. 2019/0066201 to Berthiaume, and further in view of United States Patent Application Publication No. 2019/0354606 to Snow.
As per claims 4, 14¸ Brewbaker as modified does not explicitly teach, but Snow teaches:
storing an executed resource allocation offer on a private blockchain database; ([0043])
One of ordinary skill in the art would have recognized that applying the known technique of Snow to the known invention of Brewbaker as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such blockchain features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to store an executed resource allocation offer on a private blockchain database results in an improved invention because applying said technique leverages the advantages of storing transactions on blockchain by using a distributed system that is resilient to attacks and technical failures, thus improving the overall security of the 
As per claims 5, 11, 18¸ Snow teaches:
computing a hash of the executed resource allocation offer on the executed resource allocation offer; and storing the hash on a public blockchain database different than the private blockchain database; ([0016])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/           Primary Examiner, Art Unit 3685